DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23, 26, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 11 and 14-17 of U.S. Patent No. 10,143,312 in view of U.S. Pat. No. 2,702,909 to Atkins.  Claims 1, 3, 5, 11 and 14-17 of U.S. Patent No. 10,143,312 are considered to show all of the limitations as recited in claims 21-23, 26, 33 and 34 except for a first support section configured to support the modular first foundation section, a second support section configured to support the modular second foundation section and a third support section configured to support he modular third foundation section.  Atkins 

provides the basic teaching of a sleep system comprising:  a foundation comprising:  a modular first foundation section (15) extending laterally along a first portion of a width of the foundation and extending longitudinally along a first portion of a length of the foundation; a first support section (i.e., a left side of element 10 proximate to element 17 as shown in Figures 1 & 2 and as described in column 1, lines 51-53) configured to support the modular first foundation section (15); a modular second foundation section (15) extending laterally along a second portion of the width of the foundation and extending longitudinally along the first portion of the length of the foundation; a second support section (i.e., a right side of element 10 proximate to element 17 also as shown in Figures 1& 2 and as described in column 1, lines 51-53) configured to support the modular second foundation section (15); a modular third foundation section (11) extending laterally across substantially the entire width of the foundation and extending longitudinally along a second portion of the length of the foundation (as shown in Figure 1 and as described in column 1, lines 51-64; column 2, lines 12-14 and in column 3, lines 42-44), wherein the modular first, second, and third foundation sections (15, 11) are movable with respect to each other such that they can be separated away from each other (i.e., www.merriam-webster.com defines the term separate as “to divide into constituent parts”; as shown in Figures 1-3 and as disclosed in column 1, lines 53-63 & 65-70, the modular first, second and third foundation sections are separated away from each other and are movable with respect to each other via elements 13 and 18) and can be combined together to form the foundation with a foundation shape suitable for supporting a mattress (12, 16) (as shown in Figures 1-3 and as described in column 1, lines 51-64 and in column 3, lines 42-44); 

and a third support section (i.e., a bottom portion of element 10 distal from element 17 as shown in Figures 1 & 2 and as described in column 1, lines 51-53) configured to support the modular third foundation section (11).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 3, 5, 11 and 14-17 of U.S. Patent No. 10,143,312 with a first support section configured to support the modular first foundation section, a second support section configured to support the modular second foundation section and a third support section configured to support he modular third foundation section in order to provide a standard means for supporting a foundation assembly which has long been known in the art as taught by Atkins.

Claims 24, 28-30, 32, 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 in view of Atkins ‘909 and further in view of U.S. Pat. App. Pub. No. 2007/0157387 to Mossbeck.  Claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Atkins are considered to show all of the limitations as recited in claims 24, 41 and 42 except for the conditions wherein the modular first foundation section comprises a first articulation system, and wherein neither of the modular second foundation section and the modular third foundation section include articulation systems or articulation functionality.  Mossbeck '387 provides the basic teaching of a sleep system comprising a foundation (10) comprising a plurality of foundation sections (24, 26), wherein each foundation section does not include an articulation system and can alternately be replaced by or used with one of a plurality of modular foundation sections (40, 

100), wherein each modular foundation section comprises an articulation system (72, 74, 76, 78, 80, 82, 84, 86 or 130, 132, 134, 136, 138, 140, 142, 144) (see Figures 1-4, 6 & 7; page 1, paragraphs 0006 & 0010; page 2, paragraphs 0020, 0025-0027 & 0029; page 3, paragraphs 0029-0036 & 0038).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Atkins with a modular first foundation section which comprises a first articulation system, and modular second and third foundation sections which do not include articulation systems or articulation functionality, since the use of a sleep system having a combination of both articulatable and non-articulatable support features (as selected by a user) is well known in the art as taught by Mossbeck '387 (see Mossbeck '387, page 1, paragraph 0010).
With respect to claims 28 and 29, claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Atkins further teaches wherein the modular first and second foundation sections (15) are configured to articulate independently from each other by an articulation system (25) (see Figures 1-3 and column 1, lines 65-70 and column 2, lines 23-67 of Atkins ‘909); however, claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Atkins does not specifically disclose a modular third foundation section comprising a third articulation system which is configured to be independently articulated from the first and second articulation systems.  Mossbeck '387 provides the basic teaching of a sleep system comprising a pair of longitudinally opposed modular foundation sections (70, 100) which are configured to articulate independently from each other by separate articulation systems (72, 
With respect to claim 30, Mossbeck ‘387 further provides the basic teaching of a fourth foundation section (112) extending laterally across substantially the entire width of the foundation (10) and extending longitudinally along a third portion of the length of the foundation, wherein the third portion of the length of the foundation (10) is longitudinally between the first portion (associated with element 44) of the length of the foundation and the second portion (associated with element 124) of the length of the foundation (see Figures 4 & 7 and page 3, paragraphs 0033-0036).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Atkins with a fourth foundation section extending laterally across substantially the entire width of the foundation and extending longitudinally along a third portion of the length of the foundation, wherein the third portion of the length of the foundation is longitudinally between the first portion of the length of the foundation and the second portion of the length of the foundation, in order to provide an 
With respect to claim 32, claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Atkins are considered to show all of the limitations as claimed except for the condition wherein the first replacement modular foundation section comprises a type of electronic component that is not present on the first modular foundation section.  Mossbeck '387 provides the basic teaching of a sleep system comprising a foundation (10) comprising a plurality of modular foundation sections (24, 26) and a plurality of replacement modular foundation sections (40, 100), wherein each modular foundation section comprises no articulation system and each movable foundation section comprises an articulation system (72, 74, 76, 78, 80, 82, 84, 86 or 130, 132, 134, 136, 138, 140, 142,144) having an articulation motor (72, 130) (see Figures 1-4, 6 & 7; page 1, paragraphs 0006 & 0010; page 2, paragraphs 0020, 0025-0027 & 0029; page 3, paragraphs 0029-0036 & 0038). The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Atkins with a first replacement modular foundation section which comprises a type of electronic component that is not present on the first modular foundation section in order to allow "[users] to pick and choose the features which they desire on a bed, i.e., adjustability and non-adjustability...or motorized adjustment of the headrest or footrest [of the bed]", thereby helping to impart enhanced user comfort (see Mossbeck '387, page 1, paragraph 0010).



Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 in view of Atkins ‘909 and further in view of U.S. Pat. No. 5,144,706 to Walker.  Claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 as modified by Atkins are considered to show all of the limitations as claimed except for the condition wherein the modular third foundation section is interconnected to the modular first and second foundation sections via respective first and second releasable fasteners.  Walker provides the basic teaching of a sleep system comprising a foundation (10) having a plurality of foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 as modified by Atkins with a modular third foundation section which is interconnected to the modular first and second sections via respective first and second releasable fasteners in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 11 and 15 of U.S. Patent No. 10,143,312 in view of Atkins and further in view of U.S. Pat. No. 6,317,912 to Graebe et al.  Claim 6 of U.S. Patent No. 10,143,312 further recite the use of a mattress comprising foam supporting structures and air chambers; .

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 in view of Mossbeck ‘387 and further in view of Walker ‘706.  Claims 1, 5, 11 and 15-17 of U.S. Patent No. 10,143,312 as modified by Mossbeck ‘387 are considered to show of the limitations as claimed except for securing the first replacement modular foundation section to a modular second foundation section and a modular third foundation section by fasteners.  Walker provides the 

basic teaching of a sleep system comprising a foundation (10) having a plurality of foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of claims 1, 5, 11 and 15 of U.S. Patent No. 10,143,312 as modified by Mossbeck ‘387 with a first replacement modular foundation section which is interconnected to the modular second and third foundation sections by fasteners in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkins ‘909.   Atkins shows the claimed limitations of a sleep system comprising:  a foundation comprising:  a modular first foundation section (15) extending laterally along a first portion of a width of the foundation and extending longitudinally along a first portion of a length of the foundation; a first support section (i.e., a left side of element 10 proximate to element 17 as shown in Figures 1 & 2 and as described in column 1, lines 51-53) configured to support the modular first foundation section (15); a modular second foundation section (15) extending laterally along a second portion of the width of the foundation and extending longitudinally along the first portion of the length of the foundation; a second support section (i.e., a right side of element 10 proximate to element 17 also as shown in Figures 1& 2 and as described in column 1, lines 51-53) configured to support the modular second foundation section (15); a modular third foundation section (11) extending laterally across substantially the entire width of the foundation and extending longitudinally along a second portion of the length of the foundation (as shown in Figure 1 and as described in column 1, lines 51-64; column 2, lines 12-14 and in column 3, lines 42-44), wherein the modular first, second, and third foundation sections (15, 11) are movable with respect to each other such that they can be separated away from each other (i.e., www.merriam-webster.com defines the term separate as “to divide into constituent parts”; as shown in Figures 1-3 and as disclosed in column 1, lines 53-63 & 65-70, the modular first, second and third foundation sections are separated away from each other and are movable with respect to each other via elements 13 and 18) and can be combined together to form the foundation with a foundation shape suitable for supporting a mattress 

(12, 16) (as shown in Figures 1-3 and as described in column 1, lines 51-64 and in column 3, lines 42-44); and a third support section (i.e., a bottom portion of element 10 distal from element 17 as shown in Figures 1 & 2 and as described in column 1, lines 51-53) configured to support the modular third foundation section (11); wherein the modular first foundation section (15) and a first portion of the modular third foundation section (11) form a first user support area that is sized and configured for supporting a first user and wherein the modular second foundation section (15) and a second portion of the modular third foundation section (11) form a second user support area that is sized and configured for supporting a second user (as shown in Figures 1-3 and as described in column 1, lines 65-70); further comprising:  the mattress (12, 16), wherein the mattress has first and second user support areas configured for supporting first and second users, wherein the mattress is sized and configured to be positioned on and supported by each of the modular first foundation section (15), the modular second foundation section (15), and the modular third foundation section (11) (as shown in Figures 1 & 3 and as described in column 1, lines 51-70); and wherein the foundation consists of the modular first foundation section (15), the modular second foundation section (15), and the modular third foundation section (11) (as shown in Figures 1 & 2 and as described in column 1, lines 51-64). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24, 28-30, 32, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Mossbeck ‘387.  With respect to claims 24, 41 and 42, Atkins is considered to show all of the limitations as claimed except for the conditions wherein the modular third foundation section (11) comprises a third articulation system with a third 

articulation motor.  Mossbeck '387 provides the basic teaching of a sleep system comprising a pair of longitudinally opposed modular foundation sections (70, 100) which are configured to articulate independently from each other by separate articulation systems (72, 74, 76, 78, 80, 82, 84, 86 and 130, 132, 134, 136, 138, 140, 142, 144, respectively) (see Figures 6 & 7; page 1, paragraph 0008; and page 3, paragraphs 0031 & 0033-0037).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with a modular third foundation section comprising a third articulation system with a third articulation motor, since the use of a sleep system comprising longitudinally opposed modular foundation sections which are configured to articulate independently from each other by separate articulation systems is also well known in the art as taught by Mossbeck '387.
With respect to claims 28 and 29, Atkins further teaches wherein the modular first and second foundation sections (15) are configured to articulate independently from each other by an articulation system (25) (see Figures 1-3 and column 1, lines 65-70 and column 2, lines 23-67); however, Atkins does not specifically disclose a modular third foundation section comprising a third articulation system which is configured to be independently articulated from the first and second articulation systems.  Mossbeck '387 provides the basic teaching of a sleep system comprising a pair of longitudinally opposed modular foundation sections (70, 100) which are configured to articulate independently from each other by separate articulation systems (72, 74, 76, 78, 80, 82, 84, 86 and 130, 132, 134, 136, 138, 140, 142, 144, respectively) (see Figures 6 & 7; page 1, paragraph 0008; and page 3, paragraphs 0031 & 0033-0037).  The 
With respect to claim 30, Mossbeck ‘387 further provides the basic teaching of a fourth foundation section (112) extending laterally across substantially the entire width of the foundation (10) and extending longitudinally along a third portion of the length of the foundation, wherein the third portion of the length of the foundation (10) is longitudinally between the first portion (associated with element 44) of the length of the foundation and the second portion (associated with element 124) of the length of the foundation (see Figures 4 & 7 and page 3, paragraphs 0033-0036).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with a fourth foundation section extending laterally across substantially the entire width of the foundation and extending longitudinally along a third portion of the length of the foundation, wherein the third portion of the length of the foundation is longitudinally between the first portion of the length of the foundation and the second portion of the length of the foundation, in order to provide an alternative articulating foundation arrangement which is well known in the art as taught by Mossbeck ‘387.


With respect to claim 32, Atkins does not specifically disclose the use of a first replacement modular foundation section, wherein the first replacement modular foundation section comprises a type of electronic component that is not present on the first modular foundation section.  Mossbeck '387 provides the basic teaching of a sleep system comprising a foundation (10) comprising a plurality of modular foundation sections (24, 26) and a plurality of replacement modular foundation sections (40,100), wherein each modular foundation section comprises no articulation system and each movable foundation section comprises an articulation system (72, 74, 76, 78, 80, 82, 84, 86 or 130, 132, 134, 136, 138, 140, 142, 144) having an articulation motor (72,130) (see Figures 1-4, 6 & 7; page 1, paragraphs 0006 & 0010; page 2, paragraphs 0020, 0025-0027 & 0029; page 3, paragraphs 0029-0036 & 0038).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with a first replacement modular foundation section, wherein the first replacement modular foundation section comprises a type of electronic component that is not present on the first modular foundation section, in order to allow "[users] to pick and choose the features which they desire on a bed, i.e., adjustability and non-adjustability...or motorized adjustment of the headrest or footrest [of the bed]", thereby helping to impart enhanced user comfort (see Mossbeck '387, page 1, paragraph 0010).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Walker ‘706.  Atkins considered to show all of the limitations as claimed except for the except for the condition wherein the modular third foundation section is interconnected to the 

modular first and second foundation sections via respective first and second releasable fasteners.  Walker provides the basic teaching of a sleep system comprising a foundation (10) having a plurality of foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with a modular third foundation section which is interconnected to the modular first and second sections via respective first and second releasable fasteners in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Graebe et al. ‘912.  Atkins does not specifically disclose the use of a mattress comprising innerspring support structures, foam support structures, and air chambers; and an inflation system comprising one or more pumps configured to inflate or deflate the air chambers.  Graebe et al. provide the basic teaching of a sleep system comprising a mattress (20) comprising innerspring support structures (24, 52), foam support structures (22, 42-49), and air chambers (26, 62); and an inflation system comprising one or more pumps (98) configured to inflate or deflate the air chambers (see Figures 1-6; column 4, lines 57-60; column 5, lines 20-26, 32-36 & 51-55; column 6, lines 22-24 and column 7, lines 1-18).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the 

sleep system of Atkins with a mattress comprising innerspring support structures, foam support structures, and air chambers; and an inflation system comprising one or more pumps configured to inflate or deflate the air chambers in order to "[allow] a user to experience a uniform supporting force distributed over a large area...[and] to experience the variety of proportional deformations of the mattress [top] surface", thereby imparting enhanced user comfort (see Graebe et al. '912, column 4, lines 20-32).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of U.S. Pat. App. Pub. No. 2008/0262657 to Howell et al.  Atkins does not specifically disclose the use of modular left and right foot foundation sections configured to be combined and replace the modular third foundation section (11), wherein the modular left and right foot foundation sections comprise respective left and right articulation systems with respective left and right articulation motors.  Howell et al. provide the basic teaching of a sleep system (60) comprising a foundation comprising:  a modular first foundation section (disposed above element 28a as shown in Figures 3A & 3B) extending laterally along a first portion of a width of the foundation and extending longitudinally along a first portion of a length of the foundation; a modular second foundation section (disposed above element 28c as shown in Figures 3A & 3B) extending laterally along a second portion of the width of the foundation and extending longitudinally along the first portion of the length of the foundation; and modular left and right foot foundation sections (respectively disposed above elements 28b and 28d as shown in Figures 3A & 3B) comprising respective left (28b) and right (28d) articulation systems with 

respective left and right articulation motors (please also refer to Figures 1 & 2; page 2, paragraph 0025 and page 3, paragraphs 0027, 0031 & 0032).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins with modular left and right foot foundation sections configured to be combined and replace the modular third foundation section, wherein the modular left and right foot foundation sections comprise respective left and right articulation systems with respective left and right articulation motors, in order to allow the foundation to be further adjusted to accommodate users respectively positioned on the left and right sides of the foundation, thereby imparting enhanced user comfort and support.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Howell et al. ‘657 as applied to claim 33 above, and further in view of Mossbeck ‘387.  Atkins as modified by Howell et al. does not specifically disclose the use of a controller configured to control left and right articulation systems of the foundation based on signals received in wireless communication from a remote control device.  Mossbeck ‘387 provides the basic teaching of a controller configured to control two articulation systems (72, 130) of the foundation (10) based on signals received in wireless communication from a remote control device (see Figures 6 & 7; page 1, paragraph 0008; page 3, paragraphs 0031, 0037 & 0039 and page 4, paragraph 0039).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins as modified by Howell et al. with a controller configured to control left and right articulation systems of the 

foundation based on signals received in wireless communication from a remote control device in order to provide a conventional means for effecting articulation of the modular first, second and third foundation sections as taught by Mossbeck ‘387 (see Mossbeck ‘387, page 1, paragraph 0008 and page 3, paragraphs 0031 & 0037).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Atkins ‘909 in view of Mossbeck ‘387 and further in view of Walker ‘706.  Atkins as modified by Mossbeck ‘387 is considered to show of the limitations as claimed except for securing the first replacement modular foundation section to a modular second foundation section and a modular third foundation section by fasteners.  Walker provides the basic teaching of a sleep system comprising a foundation (10) having a plurality of foundation sections (11-14) which are interconnected via releasable fasteners (43, 44, 46-49, 51 and 52) (see Figures 1, 3, 6, 7, 10, 13 & 14; column 3, lines 58 & 59; column 4, lines 9-11 & 45-68; column 5; column 6, lines 1-15 and column 8, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the sleep system of Atkins as modified by Mossbeck ‘387 with a first replacement modular foundation section which is interconnected to the modular second and third foundation sections by fasteners in order "to facilitate assembly and knock down of [the] foundation" as taught by Walker (see Walker '706, column 4, lines 66-68).


Response to Amendment
	In response to Applicant’s arguments on page 9 of the amendment with respect to the claim rejection under 35 U.S.C. 112(b), the examiner respectfully agrees.  Accordingly, this claim rejection has been respectfully withdrawn.
	Moreover, Applicant’s arguments on pages 10-12 of the amendment with respect to claims 21, 29 and 40 have been considered but are moot in view of the new ground(s) of rejection presented above in paragraphs 3, 4, 7, 10, 14 and 19 of this Office action.
	Lastly, in response to Applicant’s arguments on pages 10-12 of the amendment with respect to claims 25 and 35, the examiner respectfully agrees.  Consequently, the rejections of these claims as well as claims 37-39 dependent upon claim 35 have been respectfully withdrawn.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that none of the prior art, taken either singly or in combination is seen to teach or suggest the particular articulation arrangement of the modular first, second and third foundation sections as specifically recited in dependent claim 25.



Claims 35 and 37-39 are allowed.  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a sleep system comprising the distinct modular foundation section configuration; wherein the modular first, second and third foundation sections comprise no articulation systems; in combination with the first replacement modular foundation section as explicitly recited in independent claim 35. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673